             Case 6:20-cv-06544-FPG Document 4 Filed 08/18/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 LAZARUS CLYBURN-DAWSON ,

                 Petitioner,

        v.                                                      Case # 20-CV-6544
                                                                ORDER
 SUPERINTENDENT, ATTICA,

                 Respondent.


       Pro se Petitioner, Lazarus Clyburn-Dawson, a prisoner confined at the Attica Correctional

Facility, seeks relief pursuant to 28 U.S.C. § 2254, alleging that his conviction in New York State

Supreme Court, Monroe County, State of New York, on January 29, 2008, was unconstitutionally

obtained, as set forth more precisely in the Petition. Docket Item 1. Petitioner has paid the filing

fee.

       According to 28 U.S.C. § 2244(d)(1), a one-year period of limitations applies to an

application for a writ of habeas corpus by a person in custody pursuant to a judgment of a State

court. The limitation period shall run from the latest of —

                (A) the date on which the judgment became final by the conclusion
                of direct review or the expiration of the time for seeking such
                review;

                (B)     the date on which the impediment to filing an application
                created by State action in violation of the Constitution or laws of the
                United States is removed, if the applicant was prevented from filing
                by such State action;

                (C)      the date on which the constitutional right asserted was
                initially recognized by the [United States] Supreme Court, if the
                right has been newly recognized by the Supreme Court and made
                retroactively applicable to cases on collateral review; or
          Case 6:20-cv-06544-FPG Document 4 Filed 08/18/20 Page 2 of 4




               (D)    the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

28 U.S.C. § 2244(d)(1).

       It appears to the Court that this Petition should be barred under 28 U.S.C. § 2244(d)(1).

Specifically, it appears that more than a year has passed since the date on which the judgment of

conviction became final, and that even taking into account the effect of the tolling period provided

by the filing of Petitioner’s collateral attack as set forth in the Petition, Docket Item 1, ¶ 15, the

Petition is untimely.

       Petitioner’s conviction was affirmed by the Appellate Division, Fourth Department on May

1, 2015, People v. Clyburn-Dawson, 128 A.D. 3d 1350 (N.Y. App. Div. 2015), and on September

13, 2015, his application for leave to appeal to the New York Court of Appeals was denied, id., 26

N.Y. 3d 966 (2015). See also ECF No. 1, at ¶¶ 9-11.

       Accordingly, for purposes of 28 U.S.C. § 2244(d)(1)(A), the date on which the conviction

became final was December 15, 2015—in other words, 90 days after the date the Court of Appeals

denied the application for leave to appeal. See, e.g., Fernandez v. Artuz, 402 F.3d 111, 112 (2d

Cir.2005); Williams v. Artuz, 237 F.3d 147 (2001). Petitioner did not file this Petition until on or

about July 17, 2020—five years after the conviction became final for purposes of § 2244(d)(1)(A).

       While Petitioner did file a state court application for a writ of error coram nobis, this filing

did not serve to toll the statute of limitations, see 28 U.S.C. § 2244(d)(2), because it was not filed

until October 17, 2018, ECF No. 1, at ¶ 15; People v. Clyburn-Dawson, 169 A.D.3d 1460 (N.Y.

App. Div. Feb. 1, 2019), lv. to appeal denied 33 N.Y.3d 975 (Apr. 19, 2019), almost two years

after the statute of limitations expired on December 15, 2016. The filing of a state court motion

for post-conviction collateral relief filed after the statute of limitations already has expired does



                                                  2
            Case 6:20-cv-06544-FPG Document 4 Filed 08/18/20 Page 3 of 4




not toll the statute of limitations. See Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir.2000) (per

curiam) (AEDPA’s tolling provision does not reset date from which the one-year limitations

periods begins to run); see also Youngblood v. Greiner, No. 00 CIV. 7984, 2003 WL 145546, at

*2, n. 3 (S.D.N.Y. Jan.21, 2003) ( “Smith v. McGinnis . . . made clear that the limitations period

does not begin anew after collateral relief is pursued”).

         Accordingly, the instant Petition, therefore, is untimely. 1 Before the Court can dismiss the

Petition as untimely, however, it must first provide Petitioner notice and opportunity to be heard

on the statute of limitations issue. See Acosta v. Artuz, 221 F.3d 117, 125 (2d Cir. 2000).

         Petitioner is directed to complete the attached § 2254 Timeliness Response Form entitled

“Petitioner’s Response as to Why the Petition Is Not Time-Barred Under 28 U.S.C. § 2244(d)(1)”

and return it to the Clerk of Court by September 18, 2020. Petitioner should be sure to include in

the Response specific and detailed information addressing the Court’s concerns. Petitioner should

be sure to include the specific date when each collateral attack, if any, was filed and when each

was finally determined, including the filing and determination dates of any appeals of the collateral

attack. Petitioner should also provide the Court with any other information which may be relevant



1
  The Petitioner, presumably understanding that his Petition is untimely, filed a Section 2254 Timeliness Response
Form, ECF No. 2, which is a court form provided to habeas petitioners after they have filed a petition that appears
untimely on its face. Petitioner states that he was not informed of the Court of Appeals’ denial of his request for leave
to appeal from the denial of his application for a writ of error coram nobis when it was denied on April 19, 2019.
People v. Clyburn-Dawson, 33 N.Y.3d at 975. He did not receive a copy of the Order until on or about June 1, 2020,
after he inquired about it on May 10, 2020. ECF No. 2 at p. 8. Petitioner therefore requests the Court grant him an
extension of time to file his Petition. ECF No. 2. Whether or not Petitioner received the Court of Appeal’s Order
denying him leave to appeal from the denial of his writ of error coram nobis is not relevant because, as noted above,
the application was not filed until after the statute of limitations already had expired.

Further, based on the information provided in the Section 2254 Timeliness Response Form, ECF No. 2, and the
Petition, ECF No. 1, there is no basis to equitably toll the statute of limitations. See Smith, 208 F.3d at 17 (The
petitioner must establish that (a) “extraordinary circumstances” prevented him from filing a timely petition, and (b)
he acted with “reasonable diligence” during the period for which he now seeks tolling.) As outlined below, however,
Petitioner will be provided the opportunity to establish that his Petition was timely filed or that he is entitled to
equitably tolling of the statute of limitations.


                                                           3
          Case 6:20-cv-06544-FPG Document 4 Filed 08/18/20 Page 4 of 4




to the Court’s determination of the statute of limitations issue, including whether there are grounds

to equitably toll the statute of limitations. See Smith, 208 F.3d at 17.

       Failure to return the properly completed form to the Court by September 18, 2020

will result in the automatic dismissal of the Petition.

       IT HEREBY IS ORDERED that Petitioner is directed to file the Response to this order by

September 18, 2020; and

       FURTHER, that if the Petitioner's § 2254 Timeliness Response Form is not filed by

September 18, 2020, the Clerk of the Court is directed to dismiss the Petition as untimely pursuant

to 28 U.S.C. § 2244(b)(1) without further notice.

       IT IS SO ORDERED.

Dated: August 18, 2020
       Rochester, New York
                                               ______________________________________
                                               HON. FRANK P. GERACI, JR.
                                               Chief Judge
                                               United States District Court




                                                  4
